Citation Nr: 1620420	
Decision Date: 05/19/16    Archive Date: 05/27/16

DOCKET NO.  13-24 304	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an increased rating for status post ventral hernia repair, evaluated as 40 percent disabling from December 23, 2010 to January 11, 2011, 100 percent disabling from January 12, 2011 to February 28, 2011, and as 30 percent disabling from March 1, 2011.  


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service (National Guard) from June 1988 to June 1992, August 1992 to August 1994, November 2001 to December 2002, June 2007 to July 2007, March 2008 to June 2008, and January 2009 to March 2009.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Nashville, Tennessee.  During the pendency of the Veteran's claim, the RO, in a July 2013 rating decision found clear and unmistakable error in the September 2011 rating decision; therefore, it found an earlier effective date for an increased rating, and that higher evaluations were warranted.

The Veteran was scheduled for a Board hearing in May 2016.  However, in May 2016, the Veteran withdrew his request for a hearing.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn.  See 38 C.F.R. § 20.704 (e) (2015).


FINDING OF FACT

On May 16, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
M.C. GRAHAM
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


